


Exhibit 10.3






THE MEDICINES COMPANY


Non-statutory Stock Option Agreement
Under 2013 Stock Incentive Plan


1.
Grant of Option.



(a)    This agreement evidences the grant by The Medicines Company, a Delaware
corporation (the "Company"), on xxxx xx, 20xx (the "Grant Date") to
______________, a non-employee director of the Company (the "Participant"), of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company's 2013 Stock Incentive Plan (the "Plan"), a total of ______________
shares (the "Shares") of common stock, $0.001 par value per share ("Common
Stock"), of the Company at a price of $xx.xx per Share. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on xxxx xx,
20xx [one day prior to the 10th anniversary of the Grant Date] (the "Final
Exercise Date").


(b)    It is intended that the option evidenced by this agreement shall not be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended and any regulations promulgated thereunder (the "Code").
Except as otherwise indicated by the context, the term "Participant", as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.


2.
Vesting Schedule.



(a)    This option will become exercisable ("vest") on xxxx xx, 20xx [one year
from Grant Date]. This option shall expire upon, and will not be exercisable
after, the Final Exercise Date.


(b)    The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.


(c)    Notwithstanding anything in this option to the contrary, in the event
that the Participant's relationship with the Company is terminated by reason of
death or disability (within the meaning of Section 22(e)(3) of the Code), then,
in addition to the Shares as to which this option is exercisable as of such
termination date pursuant to the terms hereof, this option shall also become
exercisable for an additional number of Shares equal to 50% of the Shares
covered by this option which were not otherwise exercisable as of such
termination date. For example, if as of the termination date, 6,000 shares of a
10,000 share stock option had vested and no shares covered by such option had
been exercised, upon such termination date, the option would become exercisable
for an additional 2,000 shares (50% of (10,000 - 6,000)) or total of 8,000
shares.


3.
Exercise of Option.



(a)    Form of Exercise. Each election to exercise this option shall be
communicated to the Company in a manner provided by the Company's Insider
Trading Policy, and payment in full received in a manner




--------------------------------------------------------------------------------




provided in the Plan. The Participant may purchase less than the number of
Shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.


(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an "Eligible Participant").


(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
one year after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.


(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for "cause" as specified in
paragraph (e) below, this option shall be exercisable for a period of one year
following the date of death or disability of the Participant, provided that this
option shall be exercisable only to the extent that this option was exercisable
by the Participant on the date of his or her death or disability, and further
provided that this option shall not be exercisable after the Final Exercise
Date.


(e)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant's employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, "Cause" shall
mean: (i) conviction of any felony or any crime involving moral turpitude or
dishonesty; (ii) participation in a fraud or act of dishonesty against the
Company (or, if applicable, a successor corporation to the Company); (iii)
willful and material breach of the Company's policies (or, if applicable, the
policies of a successor corporation to the Company); (iv) intentional and
material damage to the Company's property (or, if applicable, the property of a
successor corporation to the Company); or (v) material breach of such
Participant's non-disclosure, non-competition or other similar agreement with
the Company (or, if applicable, a successor corporation to the Company), in each
case (i) to (v), as determined by the Company, which determination shall be
conclusive. The Participant's employment or other relationship shall be
considered to have been terminated for “Cause” if the Company determines, within
30 days after the Participant's resignation, that termination for Cause was
warranted.


4.
Withholding.



No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.




--------------------------------------------------------------------------------






5.
Non-transferability of Option.



This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
Notwithstanding the foregoing, a Participant may transfer this option by means
of a gift to or for the benefit of any immediate family member (as such term is
defined in General Instruction A to Form S-8, as may be amended from time to
time), family trust or other entity established for the benefit of the
Participant and/or an immediately family member of the Participant, provided
that prior written notice of such gift is provided to the Company and provided
further that the transfer otherwise satisfies the requirements of Section 10(a)
of the Plan.


6.    Provisions of the Plan.


This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.
 
The Medicines Company


Dated: [Same date as grant]    By: _________________________________
Name:        
Title:     




PARTICIPANT'S ACCEPTANCE


The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company's 2013 Stock Incentive Plan and 2013 Stock Incentive Plan Prospectus.


PARTICIPANT:






_____________________________________
[Name]


Date:_________________________________


            








